Name: 96/600/EC: Commission Decision of 9 October 1996 authorizing France to pay the processing premium provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, for animals withdrawn from production before exceeding the age of 20 days (Only the French text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  Europe;  agricultural policy
 Date Published: 1996-10-18

 Avis juridique important|31996D060096/600/EC: Commission Decision of 9 October 1996 authorizing France to pay the processing premium provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, for animals withdrawn from production before exceeding the age of 20 days (Only the French text is authentic) (Text with EEA relevance) Official Journal L 265 , 18/10/1996 P. 0020 - 0020COMMISSION DECISION of 9 October 1996 authorizing France to pay the processing premium provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, for animals withdrawn from production before exceeding the age of 20 days (Only the French text is authentic) (Text with EEA relevance) (96/600/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1588/96 (2), and in particular Article 4i (4) thereof,Whereas, pursuant to Article 4i (1) of Regulation (EEC) No 805/68, the processing premium applies to animals withdrawn from production before passing the age of 10 days; whereas, however, pursuant to paragraph 4 of that provision, the Commission may authorize a Member State to pay the premium for animals withdrawn before exceeding the age of 20 days, on the basis of a duly substantiated request setting out appropriate control measures; France has submitted a request accompanied by a programme of control measures intended to prevent any abuse and to ensure in particular that these animals are excluded from human consumption; whereas, therefore, the authorization requested should be granted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS DECISION:Article 1 France is hereby authorized to grant the processing premium provided for in Article 4i of Regulation (EEC) No 805/68 for animals withdrawn from production before exceeding the age of 20 days.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 9 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 206, 16. 8. 1996, p. 23.